ACCEPTED
                                                                                              03-15-00349-CV
                                                                                                      6772752
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                          9/2/2015 5:00:13 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                  NO. 03-15-00349-CV

                                        In the                                FILED IN
                                                                       3rd COURT OF APPEALS
                                Third Court of Appeals                     AUSTIN, TEXAS
                                      Of Texas                         9/2/2015 5:00:13 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk

                          SHAMROCK PSYCHIATRIC, P.A.
                                                                     Appellants,
                                             V.

          TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                 KYLE JANEK, MD, EXECUTIVE COMM’R
               AND DOUGLAS WILSON, INSPECTOR GENERAL
                                                 Appellees,


           On appeal from the 126th District Court, Travis County, Texas
                         Cause NO. D-1-GV-14-001833


  SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

  Appellant asks the Court to extend the time to file Appellant’s Brief to next

Wednesday, September 9, 2015.

                                    A. Introduction

  1. Appellant is Shamrock Psychiatric, P.A..

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The appellees are not opposed to this motion.

                             B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule of
 Appellant Shamrock Psychiatric, P.A.’s 2nd Motion to Extend Time to File Brief
 Page 1 of 4
Appellate Procedure 38.6.

  5. The deadline to file the Brief is September 4, 2015.

  6. Appellant requests an additional 5 days to file its Brief, extending the time

up to and through September 9, 2015.

  7. Appellant requests this extension due to a misunderstanding with the

District Court. When the Appellant originally requested the Clerk’s Record and

Reporter’s Record be filed with this Court of Appeals, Appellant was informed no

Reporter’s Record existed. Until September 2, 2015, it was believed there was no

Reporter’s Record to be filed with the Third Court of Appeals. Upon further

investigation,    the    Court     Reporter,     Dora      Canizales,     corrected   that

misunderstanding and graciously has agreed to submit the Reporter’s Record on

the Hearing of the Merits that was held on January 8, 2015 as quickly as possible

for attorneys of both parties to be able to utilize. That record is expected to be

received within the week. Appellant requests a five day extension of time to

permit Appellant to review the Reporter’s Record and include proper citations to

the record in the Appellant’s brief.

  8. One previous extension has been requested and granted to extend the time

to file Appellant’s Brief.

                                        C. Prayer

  9. For these reasons, Appellant asks the Court to grant an extension of time to


 Appellant Shamrock Psychiatric, P.A.’s 2nd Motion to Extend Time to File Brief
 Page 2 of 4
file Brief up to and through next Wednesday, September 9, 2015.

                                          Respectfully Submitted,


                                          ___________________________
                                          Jason Ray
                                          State Bar No. 24000511
                                          RIGGS & RAY, P.C.
                                          506 West 14th Street
                                          Austin, Texas 78701
                                          (512) 457-9806 Telephone
                                          (512) 457-9066 Facsimile
                                          jray@r-alaw.com
                                          ATTORNEY FOR APPELLANT


                        CERTIFICATE OF CONFERENCE

      I communicated by email on September 2, 2015 with opposing counsel,

Eugene A. Clayborn and he advised that he does not oppose this motion.



                                          ___________________________
                                          Jason Ray




 Appellant Shamrock Psychiatric, P.A.’s 2nd Motion to Extend Time to File Brief
 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on September 2, 2015 to the following:


Eugene A. Clayborn
Assistant Attorney General
Deputy Chief, Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 125548, Capitol Station
Austin, Texas 78711-2548
Eugene.clayborn@texasattorneygeneral.gov




                                          ___________________________
                                          Jason Ray




 Appellant Shamrock Psychiatric, P.A.’s 2nd Motion to Extend Time to File Brief
 Page 4 of 4